                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A.T. INDIVIDUALLY and as PARENT
AND NATURAL GUARDIAN OF O.T.,
a minor                                        : CIVIL ACTION
                                               :
               v.                              : NO. 17-4983
                                               :
OLEY VALLEY SCHOOL DISTRICT                    :
                                               :


                                      MEMORANDUM

SCHMEHL, J. /s/ JLS                                                     NOVEMBER 8, 2019




       Plaintiffs brought this action under Title IX of the Education Amendments of

1972, 20 U.S.C. §§ 1681, et seq.,(Count One) and § 504 of the Rehabilitation Act, 29

U.S.C. § 701, and the Americans with Disabilities Act, 42 U.S.C.§ 12132 (Count Two),

claiming the Defendant allowed Plaintiff O.T. to be bullied, harassed and intimidated

while she was a high school student under the Defendant’s care and control. Plaintiffs

allege that a result of the bullying, Plaintiff O.T. suffered, inter alia, severe psychological

injuries.

       On September 26, 2019, Plaintiff O.T. appeared at defense counsel’s law office

with her lead counsel, Gregory A. Smith, Esq., for a mental examination. Defense

counsel had arranged for Julie A. Kessel. M.D. to travel from Florida to conduct the

examination of O.T. Defense counsel did not appear at the examination because she

was attending depositions in another matter. Mr. Smith sat in on the mental examination

of O.T. The examination was transcribed by a court reporter via telephone. Mr. Smith

limited the examination to three hours.

                                               1
       E-mail exchanges between Mr. Smith and defense counsel reveal that defense

counsel was aware as of September 25, 2019, that Mr. Smith would be sitting in on the

mental examination of his client and that defense counsel expressly consented as

follows:

              I’m very accustomed to having someone’s paralegal sit in and
              take notes. It is very odd in my experience that a law firm
              partner would sit in, but that’s ok. Please advise me ahead of
              time who else will be there.


(Letter to the Court from Gregory Smith dated October 23, 2019, p.2.)

       In addition, the transcript of the examination reveals that defense counsel,

through her paralegal, stated that that she did not object to having a stenographer

transcribe the examination as long as Dr. Kessel did not object. (Tr. 18.) Dr. Kessel did

not have any objection. (Tr. 14.) There is no evidence that defense counsel objected to

the 3-hour time limit at any time prior to the examination.

       Defense counsel now objects to Plaintiff’s counsel having sat in on the

examination and “obstruct[ing] the process in every way imaginable”, the fact that the

examination was transcribed and that Plaintiff’s counsel unilaterally imposed a three-

hour time limit on the examination. Defense counsel seeks sanctions against the

Plaintiffs in the form of dismissal of their damages claims as they relate to psychiatric,

psychological or emotional distress or, in the alternative, for a new mental examination

to be conducted by Dr. Kessel within 30 days, with exam being limited to one day and

without the presence of counsel and without recording of any kind.

       Plaintiff’s counsel argues that defense counsel has waived any objections, but

has offered to have O.T. appear to continue the mental examination at the defense’s



                                             2
costs with Plaintiff’s counsel attending the examination and the examination being

transcribed.



       While the record does not reflect that Mr. Smith “obstructed the process in every

way imaginable,” it does reflect that Mr. Smith interrupted the examination on multiple

occasions as follows:

                              Mr. Smith: If there . . .if there are areas in which
               I believe I need to interject, I will do so.

                             Dr. Kessel: Okay.
                             Mr. Smith: Other than that, I—it’s not my
               intention to be disruptive in any way.

                             Dr. Kessel: Okay. Thank you.
                              And I understand anew that we have a time limit,
               until 1 o’clock?
(Tr. 6-7.)
                             Mr. Smith: We’ve gone for an hour and a half—let’s take a
               break.
(Tr. 93.)
                             Dr. Kessel (to O.T.): So—I’m trying               to
               understand if you see the----sex itself as a trauma.


                             O.T. Yeah, I—I—

                             Dr. Kessel (to O.T.): Or the bullying as a trauma
               or both or how the –you know, the –how are the two situations,
               how do they line up in your head? Where is – where is the
               trauma?


                             O.T. Okay. Um.

                             Mr. Smith: Well, she said “both,”

                             Dr. Kessel: If you don’t mind.

                                               3
                              Mr. Smith: No, I do mind. She said “both.” Now
               you’re trying to change her answer to—


                             Dr. Kessel: No, I’m trying to clari—clarify her

               answer.

                             Mr. Smith That’s a funny way of clarification.



(Tr. 98-99.)


                              Mr. Smith: Pardon me, how much degree are we
               going to do with the minor child. . .how much are you going to
               get into the minor child’s potential emotional issues because I
               think that’s probably far afield.


                             Dr. Kessel: I think what I’m doing is relative to
               what I do.

                             Mr. Smith: I don’t care what you think. Um, but
               what I’m saying to you is that if you’re asking her about some
               potential protected health information over which I have no
               control because I don’t represent him. I think that is beyond
               the scope of what we are permitted to do here today.

                             Dr. Kessel: I guess you could advise her not to-
               - answer, but this is all within the scope of a normal, uh,
               psychiatric evaluation.

                            Mr. Smith: This is not a normal psychiatric- -
               psychiatric evaluation, so I’ve—I’ve—I’ve explained the
               concerns.

                           Dr. Kessel (to O.T.): So your brother was also
               diagnosed as having a mood disorder?

                             Mr. Smith: So let’s be efficient about this. I’m not
               going to let her answer any more questions about her
               brother’s alleged mood disorder. So you don’t have to keep
               up asking the questions---or to keep asking the questions, just
               not—uh, instruct her not to answer.

                                               4
(Tr. 161-163.)
                          Dr.Kessel (to O.T.): What made you decide on
             the evening that you had sex with, um, Ryan, what made you
             decide to have sex with him that evening, do you think?


                          Mr. Smith: Um, she was raped. You’re saying
             “sex.”


                          Dr. Kessel: Okay, um.

                          Mr. Smith: She was raped. She was –

                          Dr. Kessel: That - - -that is----

                          Mr. Smith –18 years old, she was under the age
             of consent. She cannot----she was---


                          Dr. Kessel: That---that’s fine.

                         Dr. Kessel (to O.T.): However, there is some
             documentation that you offered some comments to police and
             - -others.

                          Do you recall what your thoughts were that
             evening?
                          Mr. Smith: Comments?

                          Dr. Kessel: I’m--I’m sorry?

                          Mr. Smith: I’m just trying to go through your
             forethought process.

(Tr. 167-168.)
                          Mr. Smith: It’s 1 o’clock.

                          Dr. Kessel: It’s 1 o’clock?

                          Mr. Smith: Actually, its 1:01.



                                            5
                             Dr. Kessell: Okay. Thank you for talking with me
              during this time.
                             I----I do want to say that, um. I would have
              preferred to have more time available for the interview
              because in my mind, it’s---would have been better, um,
              opportunity to get to know you and your experience and
              symptoms better if I had more time, and I planned on having
              more time.

                            Mr. Smith: Well, you had seven or eight hours of
              deposition transcript to read through as well, during which, I
              understand, many, many, many of your questions were
              addressed, So there we are.

(Tr. 169.)
       Federal Rule of Civil Procedure 35(a) governs physical or mental examinations of

parties. It provides that “[t]he court where the action is pending may order a party whose

mental or physical condition ... is in controversy to submit to a physical or mental

examination by a suitably licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). That

order “must specify the time, place, manner, conditions and scope of the examination,

as well as the person or persons who will perform it.” Fed. R. Civ. P. 35(a)(2)(B).

       The Rule does not set forth any parameters for the presence of third parties or

for the recording of the examination. Nor has our Court of Appeals weighed in on the

issue. However, the “majority rule” in federal courts is to exclude outside observers from

Rule 35 examinations. See, e.g, Smolko v. Unimark Lowboy Trans., LLC., 327 F.R.D.

59, 61-62 (M.D. Pa. 2018)(physical examination); Cato v. Township of Andover, 2018

WL 1639692, at *3 (D. N.J. April 5, 2018); R.D. v. Shohola Camp Ground & Resort,

2017 WL 1036475, at *2 (M.D. Pa. Mar. 17, 2017); McKisset v. Brentwood BWI One

LLC, Civ. No. WDQ-14-1159, 2015 WL 8041386, at *2 (D. Md. Dec. 4, 2015); King v.

Mansfield Univ. of Pa., Civ. No. 11-1112, 2014 WL 563323, at *3 (M.D. Pa. Feb. 11,



                                             6
2014); Newman v. San Joaquin Delta Cmty. Coll. Dist., 272 F.R.D. 505, 513–14 (E.D.

Cal. 2011); Calderon v. Reederei Claus–Peter Offen GmbH & Co., 258 F.R.D. 523, 526

(S.D. Fla. 2009). Only special circumstances, if they exist, and “good cause” can create

an exception. Cato, supra.

       In Cato, the United States District Court for the District of New Jersey refused to

allow the presence of a third-party nurse observer at a Rule 35 mental examination,

reasoning that “[a]n objection to the manner in which the defense medical expert is

conducting the examination would significantly undermine any rapport between the

medical expert and the plaintiff being examined, impairing its integrity.” Id. at *4. The

Court in Cato further noted that “[a]n important focus of setting conditions for the Rule

35 examination is to promote the examination’s objectivity and reliability.” Id., citing

Shirsat v. Mutual Pharm Co., 168 F.R.D. 68, 71 (E.D. Pa. 1996). The District Court

observed that other safeguards existed for ensuring that the Rule 35 examination is

conducted fairly, including the personal knowledge of the examination that plaintiff can

share with her counsel, the fact that under Rule 35(b), the expert is required to provide

plaintiff’s counsel with a copy of a detailed report containing the expert’s findings,

diagnoses and conclusions to which the expert will be subject to cross-examination and

that plaintiff may submit contrary medical expert evidence.

       Under the majority rule in federal courts, Plaintiff’s counsel should not have

attended the Rule 35 mental examination of his client. As the transcript makes clear,

Plaintiff’s counsel did not merely passively observe the examination, but instead treated

the mental examination as a deposition by interrupting the examination on multiple

occasions. The transcript reveals that during these interruptions, Plaintiff’s counsel often



                                              7
engaged with Dr. Kessel in an antagonistic manner. This is precisely the type of

adversarial conduct that the majority rule seeks to avoid by prohibiting third-party

observers in the examination. And when the third-party observer is Plaintiff’s counsel,

the potential for the examination being tainted increases even more. Had he not

attended the examination of his client, Plaintiff’s counsel still would have had available

to him all the safeguards enunciated by the Court in Cato, supra. Nor has Plaintiff’s

counsel set forth any special circumstances or good cause that would create an

exception to the majority rule.

       On the other hand, defense counsel did not formally object to Plaintiff’s counsel

being present during the examination, the length of the examination or having the

examination transcribed. Plaintiff’s counsel offered to suspend the examination and

allow defense counsel to file a motion with the Court. (Tr. 14.) Defense counsel did not

object until after the examination was completed.

       Under these circumstances, the Court believes the most equitable solution is for

Plaintiff to reappear within 30 days for a new Rule 35 mental examination with Dr.

Kessel. Plaintiff will be permitted to have a chaperone accompany her to the

examination, but the chaperone shall not be an attorney. The chaperone will not be

permitted in the exam room during the examination, but can remain in a nearby room.

The examination shall be limited to no more than 4 hours. Plaintiff O.T. is permitted to

ask for a break at any time during which she may speak to the chaperone. The

examination shall not be recorded or transcribed in any manner. Plaintiff’s counsel and

defense counsel shall split the costs incurred for rescheduling of the mental

examination, including Dr. Kessel’s expenses.



                                             8
An appropriate Order follows.




                                9
